oOo Oo TID On BP W NHN

NM BDO NHN WHY HN WH PO HN KROQ Ba Se Be Re ee me eR hue
oO ND OW F&F WY KH FT CO BAD HDA wn BW NY fF OC

 

 

Case 2:19-cr-00159-RSL Document 48-1 Filed 09/20/19 Page 1 of1

Judge Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR19-0159RSL
Plaintiff,
[PROPOSED]
Vv.
ORDER GRANTING UNITED STATES’
PAIGE THOMPSON, MOTION TO FILE A RESPONSE IN
EXCESS OF TWELVE PAGES
Defendant.

 

The Court having reviewed the United States’ Motion to File a Response in Excess
of Twelve Pages, enters the following order:

IT IS HEREBY ORDERED that the motion is GRANTED. The United States may
file an opposition to Defendant’s detention appeal that does not exceed 19 pages in length.

DATED: this LY + day of September, 2019.

WMS Canmike

ROBERT S. LASNIK
United States District Judge

Presented by:

/s/ Andrew C. Friedman
Assistant United States Attorney

Order Granting United States’ Motion to File a Response in Excess of Twelve Pages _UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
(U.S. v. Thompson / CR19-0159RSL) - 1 SEATTLE, WASHINGTON 98101

(206) 553-7970
